DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.
Examiner’s Note: The term “expected exposed advertisement placement positions” is not defined or mentioned in the specification.  As best understood, Examiner can see no difference between this term and “candidate advertisement placement positions” under broadest reasonable interpretation.  Therefore, these terms are believed to be virtually synonymous and will be treated as such in the interest of applying prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2016/0292722) in view of Pei et al. (US 2015/0046515) and in further view of Amit et al. (US 2013/0325585) and in further view of Kang et al. (US 2016/0162940)

	Claim 1, 6, and 15: Myers discloses a computing system, comprising: one or more processors;[0037] and
 	memory storing program instructions that when executed by the one or more processors cause the one or more processors to at least:
 	receive an indication of an application executing on a user device; (see for example [0014, discloses logic executing on the device, the indication would be receiving and processing an ad request. NOTE: applicant does not define the term indication, thus the Examiner has interpreted the indication to be the device processing and receiving as indication that the application was executed) 	determine at least one of a user profile associated with a user executing the application, a user device profile, or a condition representative of a location of the user device; (A device profile for a device is based on one or more parameters including location (e.g., GPS coordinates, IP address, cellular triangulation, etc.) of the device, a social profile for a user of the device, and categories or types of applications installed on the device. [0020])
 	determine, based at least in part on one or more of the user profile, the user device profile, or the condition: (see for example, [0020], discloses a device profile of the user)
 	an expected application access duration, that the user will access the application;([0039 0051], discloses user data may include tracking of a user's interaction and engagement with the software application, a length of time that the application is installed) 	but does not explicitly discloses determine a plurality of candidate advertisement placement positions within the application at which advertisements may be presented in the application to a user of the application; a quantity of advertisements to be presented within the application during the expected application access duration that is determined to have a highest user engagement potential, wherein the quantity is greater than one and is less than a number of the plurality of candidate advertisement placement positions; determine a predicted engagement value for each of the plurality of candidate advertisement placement positions; 	However Pei discloses determine a plurality of candidate advertisement placement positions within the application at which advertisements may be presented in the application to a user of the application; (see for example [0014, 0087], discloses a plurality of positions within a newsfeed (e.g. an application)) 	a quantity of advertisements to be presented within the application during the expected application access duration that is determined to have a highest user engagement potential; (see for example [0087, 0090-0092], determines scores for the content items and positions. Then based on scores will be ranked. (said scores and ranking using broadest reasonable interpretation would be equivalent to the applicant’s determining of highest user engagement potential.  It is known that that higher positions produce the highest potential for user engagement. ) 	 determine a predicted engagement value for each of the plurality of expected exposed advertisement placement positions; (see for example [0037], predetermined thresholds for estimated click through rates for positions.) Note (e.g. clickthrough) is equivalent to the applicant’s engagement value(as stated in the applicant’s spec at [0077]) 	Both Myers and Pei teach an in app advertisement service.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the in app advertising system in Pei as the in app advertising system to be utilized in Myers in order to select the best advertisements to associate with in app advertisement slots.
(predicted engagement of a user, applicant’s spec says “ 	(e.g., click-through, purchase, interaction, etc.)	Myers and Pei do not explicitly disclose select, from the plurality of expected exposed advertisement placement positions within the application, a plurality of advertisement placement positions having highest predicted engagement values, and send a first advertisement for presentation in the application at a first advertisement placement position of the sub plurality of advertisement placement positions. 	However Amit discloses select, from the plurality of candidate advertisement placement positions within the application, disclose select, from the plurality of expected exposed advertisement placement positions within the application, a plurality of advertisement placement positions having highest predicted engagement values, and send a first advertisement for presentation in the application at a first advertisement placement position of the sub plurality of advertisement placement positions.. ( see for example [0010, 0014-0017, 0022 and 0027], identifies advertisement slots, determines the number of available slots, also discloses that the placement affects the user interaction. Also discloses a advertising slot having a value determined by an interaction rate. (e.g. the applicant’s predicated engagement value). Also discloses placing the ad with the highest expected value)
 	Both Myers and Amit teach an in app advertisement service.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the advertising placement system in Amit as the advertising placement system to be utilized in Myers in order to select the best positions to place the advertisement to optimize revenue.(as stated in abstract of Amit) 	Myers, Pei, and Amit,  do not explicitly disclose determine, based at least in part on the expected application access duration, a plurality of expected exposed advertisement placement positions from the plurality of candidate advertisement placement positions, wherein the plurality of expected exposed advertisement placement positions includes advertisement placement positions expected to be exposed to the user during the expected application access duration 	However Kang discloses  determine, based at least in part on the expected application access duration, a plurality of expected exposed advertisement placement positions from the plurality of candidate advertisement placement positions, wherein the plurality of expected exposed advertisement placement positions includes advertisement placement positions expected to be exposed to the user during the expected application access duration; (see for example [0034], placement information for timing placement of an ad in-app, user characteristics, device characteristics (e.g., device id, OS type, network connection for user's device, whether user's device is mobile device or tablet device, volume, screen size and orientation, language setting, etc.), geographical data, location data, motion data (e.g., motion data from an accelerometer or gyroscope), language, time, application settings, demographic data for the user of the device, session data (e.g., how long a user has been using the selected application), and cache information. The ad server processes the ad request to determine an ad format and timing placement (e.g., an optimal ad format in terms of likelihood of converting, an optimal timing placement in terms of likelihood of converting) of at least one ad or interstitial ad played in-app based on the information contained in the predictive ad request.(also see [0051]) 	Both Myers and Kang teach an in app advertisement service.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the advertising placement system in Kang as the advertising placement system to be utilized in Myers in order to place advertisements in optimal positions to increase likelihood of engagement. 


 	Claim 2: Myers, Pei, Amit, and Kang discloses the computing system of claim 1, wherein the program instructions further cause the one or more processors to at least:
 	receive an engagement response indicating an actual engagement by the user with the first advertisement;[0039] based at least in part on the engagement response, update at least one of  the quantity of advertisements to present or a second position of the a second advertisement placement position of the plurality of advertisement placement positions. [0039 and 0040], Meyers
 	Claim 3: Myers, Pei, Amit, and Kang discloses the computing system of claim 1, wherein the program instructions further cause the one or more processors to at least:
 	determine an application content for at least a portion of the application preceding the first advertisement placement position; and select an advertisement associated with the content.[0015], Meyers

 	Claim 4: Myers, Pei, Amit, and Kang discloses the computing system of claim 1, wherein the predicted engagement value is determined for a first position of the plurality of candidate advertisement placement positions based at least in part on actual user engagement with advertisements presented at the first position within the application. [0015 and 0017], Meyers

 	Claim 5: Myers, Pei, Amit, and Kang discloses the computing system of claim 1, wherein the program instructions when executed further cause the one or more processors to at least:
 	receive an indication that first advertisement has been presented; and send a second advertisement for presentation in the application at a second advertisement placement position of the sub-plurality of advertisement placement positions.  [0035] Meyers

 	Claim 7: Myers, Pei, Amit, and Kang discloses the computer-implemented method of claim 6, wherein the expected access duration is further determined based at least in part on a condition at a location of the user device. [0020] Meyers

 	Claim 8: Myers, Pei, Amit, and Kang discloses the computer-implemented method of claim 7, wherein the condition is at least one of a time of day, a day of week, or weather at a location of the user device. [0020] Meyers

 	Claim 9: Myers, Pei, Amit, and Kang discloses the computer-implemented method of claim 7, wherein the expected access duration is further based at least in part on actual access duration by the user during similar conditions. [0033] Meyers

 	Claim 10: Myers, Pei, Amit, and Kang discloses the computer-implemented method of claim 7, wherein the expected access duration is further based at least in part on actual access duration by other users during similar conditions. [0039] Meyers

 	Claim 11: Myers, Pei, Amit, and Kang discloses the  computer-implemented method of claim 10, further comprising: determining that the user has a similar user profile to the other users. [0059] Meyers

 	Claim 12: Myers, Pei, Amit, and Kang discloses the computer-implemented method of claim 6, further comprising: receiving an engagement response indicating an engagement by the user with the first advertisement when presented at the first advertisement placement position. [0015 and 0017] Meyers

 	Claim 13: Myers, Pei, Amit, and Kang discloses the computer-implemented method of claim 12, further comprising: altering, based at least in part on the engagement response, a second advertisement placement position or the quantity of advertisements. [0069] Meyers

 	Claim 14: Myers, Pei, Amit, and Kang discloses the computer-implemented method of claim 6, wherein: the plurality of candidate advertisement placement positions are indicated by a publisher of the application.[0038] Meyers

 	Claim 16: Myers, Pei, Amit, and Kang discloses the non-transitory computer-readable storage medium of claim 15, wherein the quantity of advertisements is determined based at least in part on an advertisement engagement history of the user. [0024] Meyers
 	Claim 17: Myers, Pei, Amit, and Kang discloses the non-transitory computer-readable storage medium of claim 15, wherein the expected access duration is determined based at least in part on at least one of an actual application use history of the user, or actual application use history of a plurality of users determined to have a similarity with the user. [0024] Meyers

 	Claim 18: Myers, Pei, Amit, and Kang discloses the non-transitory computer-readable storage medium of claim 15, wherein the instructions further cause the computing system to at least:
 	develop, for the first advertisement placement position of the plurality of candidate advertisement placement positions, a model indicating a likelihood of engagement with an advertisement when presented in the application at the respective candidate advertisement placement position. [0070 and 0071] Meyers

  	Claim 19: Myers, Pei, Amit, and Kang discloses the non-transitory computer-readable storage medium of claim 18, wherein the instructions further cause the computing system to at least:
 	receive an engagement response indicating an engagement by the user with the first advertisement when presented at the first advertisement placement position; and update the model based at least in part on the engagement response. [0035 and 0039] Meyers

 	Claim 20: Myers, Pei, Amit, and Kang discloses the non-transitory computer-readable storage medium of claim 15, wherein the instructions further cause the computing system to at least:
 	determine an amount of the application expected to be exposed to the user during the access duration; and  wherein the first advertisement placement position and the second advertisement placement position are within the amount of the application expected to be exposed to the user. [0029, 0031] Meyers
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2016/0292722) in view of Pei et al. (US 2015/0046515) and in further view of Amit et al. (US 2013/0325585)  in view of Kang et al. (US 2016/0162940)and in further view of Delug (US 2013/0325617)
 	Claim 21: Myers, Pei, Amit, and Kang discloses the computing system of claim 1, but does not explicitly disclose wherein the program instructions that when executed by the one or more processors are further configured to at least:  determine an expected application exposure indicating a portion of the application exposed during the expected application access duration; and  wherein the plurality of candidate advertisement placement positions are determined within the expected application exposure. 	However Delug discloses wherein the program instructions that when executed by the one or more processors are further configured to at least:  determine an expected application exposure indicating a portion of the application exposed during the expected application access duration; and  wherein the plurality of candidate advertisement placement positions are determined within the expected application exposure. [0068 and 0070] 	Both Myers and Delug teach an in app advertisement service.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the in app advertising exposure indicating in Delug as the in app advertising exposure system to be utilized in Myers in order to select the best advertisements to associate with in app advertisement slots. 

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2016/0292722) in view of Pei et al. (US 2015/0046515) and in further view of Amit et al. (US 2013/0325585)  in view of Kang et al. (US 2016/0162940)and in further view of Shah (US2016/0180409)
 	Claim 22: Myers, Pei, Amit, and Kang discloses the computing system of claim 1, wherein the program instructions further cause the one or more processors to at least:but does not explicitly disclose receive an engagement response indicating that the first advertisement was not presented; and based at least in part on the engagement response, update at least one of the quantity of advertisements to present, a second position of a second advertisement placement position of the plurality of advertisement placement positions, or the expected application access duration. 	However Shah discloses disclose receive an engagement response indicating that the first advertisement was not presented; and based at least in part on the engagement response, update at least one of the quantity of advertisements to present, a second position of a second advertisement placement position of the plurality of advertisement placement positions, or the expected application access duration.[0042]
 	Both Myers and Shah teach an in app advertisement service.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the in app advertising exposure indicating in Shah as the in app advertising exposure system to be utilized in Myers in order to insure that request for advertisements are  always satisfied and therefore insuring a consistent viewer experience.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 15, and 22 have been considered but are moot due to the updated rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Yi (US 2015/0058113) - in response to the request, selecting an advertisement for presentation on the web page, and transmitting the web page to the client device; determining a duration of exposure of the advertisement when the web page is presented on the client device; determining a level of performance of a guaranteed presentation amount associated with the advertisement, the level of performance based on the duration of exposure of the advertisement. In another embodiment, a plurality of candidate advertisements are identified for presentation on a requested web page;


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621